Case: 20-11145     Document: 00515861610         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 13, 2021
                                  No. 20-11145                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   Todd W. Hutton; Tammy D. Hutton, in respect of the property at
   10270 County Road 213, Forney, Texas 75126,
                                               Plaintiffs—Appellants,

                                       versus

   Bank of New York Mellon Trust Company, N.A.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1962


   Before Jolly, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          At a foreclosure sale, Bank of New York Mellon Trust Company, N.A.
   bought property once owned by Todd and Tammy Hutton. Despite the sale,
   the Huttons refused to vacate the property. They sued the Bank in Texas
   state court, aiming to establish title to the property by adverse possession


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11145       Document: 00515861610           Page: 2     Date Filed: 05/13/2021




                                      No. 20-11145


   under Texas’s three-year limitations period, Tex. Civ. Prac. & Rem.
   Code Ann. § 16.024.
          The Bank removed the case to federal court and then moved for
   summary judgment. The Huttons did not respond within the 21 days
   provided under the local rules. See N.D. Tex. Local Civil Rule 7.1(e).
   They did not contact the district court or opposing counsel or request an
   extension. Instead, without explanation, they filed a response nine days late.
   The district court struck the response, granted summary judgment to the
   Bank, and entered a take-nothing judgment. The Huttons then moved for
   relief from that judgment under Federal Rule of Civil Procedure 60(b),
   contending counsel’s illness caused the missed deadline and constituted
   “excusable neglect.” The district court disagreed and denied relief. The
   Huttons appeal, challenging the denial of Rule 60(b) relief, the grant of
   summary judgment, and the striking of their response.
          We begin with the denial of Rule 60(b) relief, and we review for abuse
   of discretion, see Silvercreek Mgmt., Inc. v. Banc of Am. Sec., LLC, 534 F.3d
   469, 472 (5th Cir. 2008). Rule 60(b) empowers a district court to relieve a
   party from a final judgment for “excusable neglect.” Fed. R. Civ. P.
   60(b)(1). The Huttons contend the district court abused its discretion in not
   finding that it was “excusable neglect” for their counsel to miss the
   summary-judgment response deadline while suffering from “Idiopathic
   Intracranial Hypertension” causing “double vision, dizziness and days of
   total blindness.” We cannot agree. “A court may hold a party accountable
   for the acts and omissions of its counsel.” Silvercreek, 534 F.3d at 472. The
   illness of counsel is not a per se justification for Rule 60(b) relief. See Alverson
   v. Harrison Cnty., 643 F. App’x 412, 416 (5th Cir. 2016) (per curiam)
   (unpublished) (citing Shaffer v. Williams, 794 F.2d 1030, 1033–34 (5th Cir.
   1986)). Here, the Huttons offered no medical documentation to support the
   sudden illness counsel claims. True, they did point to the declaration of



                                            2
Case: 20-11145       Document: 00515861610           Page: 3     Date Filed: 05/13/2021




                                      No. 20-11145


   counsel, who attested under penalty of perjury that she could not see that a
   summary-judgment motion had been filed until the response deadline had
   passed. Even taking counsel at her word, however, the Huttons have not
   shown an abuse of discretion. Counsel started suffering from the alleged
   illness in late August, yet she made no effort whatsoever to inform the district
   court or opposing counsel of the alleged illness—until late October, after an
   adverse judgment had been entered. Nor did counsel take steps to protect
   her clients’ interests during the eight-week period she claims she was
   incapacitated. Such “[g]ross carelessness” is not grounds for Rule 60(b)
   relief. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 357 (5th Cir. 1993);
   see also Golden v. Spring Hill Assocs., 1993 WL 127942, at *2, 992 F.2d 1216
   (6th Cir. 1993) (per curiam) (unpublished) (district court did not abuse its
   discretion in finding no “excusable neglect” where attorney failed to inform
   district court of his illness until after dismissal and the only evidence of illness
   was counsel’s affidavit).
          We next consider the order striking the Huttons’ untimely summary-
   judgment response. We review the enforcement of local rules for abuse of
   discretion. See Klocke v. Watson, 936 F.3d 240, 243 (5th Cir. 2019). Under
   the relevant local rules, “[a] response and brief to an opposed motion must
   be filed within 21 days from the date the motion is filed.” N.D. Tex.
   Local Civil Rule 7.1(e). The Bank filed its motion on September 15; a
   response was due on October 6; and a response was not filed until October
   15. It is therefore undisputed that the Huttons violated the local rules by
   filing a late response without seeking an extension in advance of the deadline
   or leave of court to file a response after the deadline had passed. The district
   court acted within its discretion in striking the untimely response. E.g.,
   Kitchen v. BASF, 952 F.3d 247, 254 (5th Cir. 2020).
          Finally, we consider the summary judgment dismissing the Huttons’
   claim to establish title to property by adverse possession under Texas’s three-



                                            3
Case: 20-11145         Document: 00515861610             Page: 4     Date Filed: 05/13/2021




                                          No. 20-11145


   year limitations period. Our review is de novo. See West v. City of Houston,
   960 F.3d 736, 740 (5th Cir. 2020) (per curiam). Because the district court
   did not abuse its discretion in striking the Huttons’ untimely response, it
   follows that the district court was entitled to accept as undisputed the facts
   so listed in support of the Bank’s motion for summary judgment. See Eversley
   v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988). Viewing the record in
   this light, we conclude that the Bank “made a prima facie showing of its
   entitlement to [summary] judgment,” id., by pointing to the absence of
   evidence that the Huttons held the property under title or color of title, an
   element of the Huttons’ claim. See Tex. Civ. Prac. & Rem. Code
   Ann. § 16.024; Terrill v. Tuckness, 985 S.W.2d 97, 107 (Tex. App.—San
   Antonio 1998) (a party cannot claim adverse possession under the three-year
   limitations period unless he holds the property under title or color of title).
   Consequently, summary judgment was appropriate.
          In sum, the district court did not abuse its discretion in denying Rule
   60(b) relief or in striking the Huttons’ untimely summary-judgment
   response. Nor did the district court err in granting summary judgment for
   the Bank. Accordingly, the district court’s judgment is, in all respects,
                                                                         AFFIRMED. 1




          1
              The Bank’s motion to substitute real parties in interest is DENIED as moot.




                                               4